Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not depict the combination of steps of lines 3-4 and the last 3 lines of claim 36.  

Claims 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 23, “the pre-calibrated replaceable alcohol sensor module” lacks antecedent basis.  Is this somehow meant to be a limitation in this claim?
	As to claim 23, what does “the pre-calibrated replaceable alcohol sensor” related back to?  Is it the “A replaceable alcohol sensor module” (of line 1), or the “existing pre-calibrated replaceable alcohol sensor module”?
As to claim 31, “the pre-calibrated replaceable alcohol sensor module” (line 10) lacks antecedent basis.  Is this somehow meant to be a limitation in this claim?

Claims 23,24,25,26,27,28,29,30,31,32,33,34,35  are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2,3,4,5,6,7,8,9,10,11,12,13 of U.S. Patent No. 10,488,399. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claims 23,24,25,26,27,28,29,30 merely have a different preambles from that of corresponding claims 1,2,3,4,5,6,7,8 of the patent, which preambles are entirely separate from 

Claims 23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,3,4,5,6,7,8,8,9,10,11,12,12,13 of U.S. Patent No. 9,562,890. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 23 has a different preamble, and is otherwise broader than claim 1 of the patent; (2) claim 24 has a different preamble than (base) claim 1, and thus is different from claim 1 of the patent; (3) claims 25,26,27,28,29,30,31,32,33,34,35,36,37,38 are merely broader than claims 2,3,4,5,6,7,8,8,9,10,11,12,12,13 of the patent.

Claims 23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,3,5,6,7,8,9,9,11,13,14,15,15,16 of U.S. Patent No. 9,103,818. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 23 has a different preamble, and is otherwise broader than claim 1 of the patent; (2) claim 24 has a different preamble than (base) claim 1, and thus is different from claim 1 of the patent; (3) claims 25,26,27,28,29,30,31,32,33,34,35,36,37,38 are merely broader than claims 2,3,5,6,7,8,9,9,11,13,14,15,15,16 of the patent.

Claims 23,24,25,26,27,28,29,30,31,32,33,34,35,36,37,38 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 

Claims 23,24,25,26,27,28,29,30   31,32,33,34,35   36,37,38  are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,2,4,6,7,8,9,9,12,14,15  16,16,17 of U.S. Patent No. 7,841,224. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 23 has a different preamble, and is otherwise broader than claim 1 of the patent; (2) claim 24 has a different preamble than (base) claim 1, and thus is different from claim 1 of the patent; (3) claims 25,26,27,28,29,30,31,32,33,34,35,36,37,38 are merely broader than claims 2,2,4,6,7,8,9,9,12,14,15,16,16,17 of the patent.

The “Comment” on page 3 of the Non-Final Office Action mailed 4/8/19 of Parent 15/424787 remains and is equally relevant to the filing of this Continuation application ‘054.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861